UNPUBLISHED ORDER
                         Not to be cited per Circuit Rule 53



           United States Court of Appeals
                            For the Seventh Circuit
                            Chicago, Illinois 60604

                            Submitted June 21, 2006
                           Decided September 27, 2006

                                      Before

                   Hon. RICHARD D. CUDAHY, Circuit Judge

                   Hon. DANIEL A. MANION, Circuit Judge

                   Hon. DIANE P. WOOD, Circuit Judge

No. 05-4584

UNITED STATES OF AMERICA,                              Appeal from the United States
    Plaintiff-Appellee,                                District Court for the Western
                                                       District of Wisconsin
      v.
                                                       No. 04 CR 111
KEITH A. STEVENS,
     Defendant-Appellant.                              Barbara B. Crabb, Chief Judge


                                      ORDER

       Attorneys Johanna M. Christiansen and Richard H. Parsons filed a Motion
to Withdraw as defendant Keith A. Stevens’s appointed counsel on June 16, 2006.
In accordance with Anders v. California, 386 U.S. 738 (1967), attorneys
Christiansen and Parsons submitted a brief in support of their motion. Mr. Stevens
filed a Response pursuant to 7th Circuit Rule 51(b). As discussed below more fully,
the Anders brief is adequate and the 51(b) Response lacks merit. Therefore, we
grant the Motion to Withdraw.

                                 BACKGROUND

      Keith Stevens pleaded guilty of conspiracy to distribute cocaine. On
December 16, 2004, he was sentenced to 151 months by Judge Crabb. On August
31, 2005, this Court reversed and remanded in light of Booker. United States v.
No. 05-4584                                                                   Page 2


Booker, 543 U.S. 220 (2005). Judge Crabb resentenced him to 145 months on
December 1, 2005. On December 31, 2005, he filed a potential successive appeal.
On January 31, 2005, Mr. Stevens’s previous attorney filed a motion to withdraw
and that motion was granted on February 17, 2006. A new attorney, Richard H.
Parsons was appointed on February 17, 2006. Attorney Johanna Christiansen was
added on March 9, 2006. Stevens filed a pro se motion seeking a new attorney on
May 30, 2006. That motion was denied on June 9, 2006. Attorneys Christiansen
and Parsons filed a motion to withdraw and an Anders brief on June 16, 2006.
Stevens filed a pro se 51(b) Response on July 17, 2006.

                                   DISCUSSION

       The Anders brief submitted by Attorneys Christiansen and Parsons argues
that there are no non-frivolous grounds for appeal. We agree. Pursuant to the
Sentencing Reform Act of 1984, 18 U.S.C. § 3742, a defendant may appeal a
sentence if it was (1) imposed in violation of law, (2) imposed as a result of an
incorrect application of the Sentencing Guidelines, or (3) a departure from the
applicable Sentencing Guidelines’ range and was unreasonable. Mr. Stevens’s
sentence was not imposed as a violation of law since it did not exceed the statutory
maximum sentence of 20 years. Mr. Steven’s sentence was correctly calculated
under the Guidelines. Moreover, upon resentencing, the district court imposed a
sentence six months below the applicable guideline range. This sentence was
reasonable.

       Mr. Stevens raises a jurisdictional issue in his 51(b) Response. Namely, he
argues that the district court lacked jurisdiction because the indictment failed to
show how the United States had territorial jurisdiction over Wisconsin. 51(b)
Response at 2. Stevens waived this challenge to his conviction by failing to raise it
in his earlier appeal to this Court. See United States v. Husband, 312 F.3d 247,
250-51 (7th Cir. 2002); United States v. Parker, 101 F.3d 527, 528 (7th Cir. 1996).
Moreover, the argument is frivolous.

                                  CONCLUSION

      For the foregoing reasons, the Motion to Withdraw is GRANTED and the
appeal is DISMISSED.